DETAILED ACTION
The instant application having Application No. 16/610811 filed on 11/04/2019 is presented for examination by the examiner.

Claims 4-5, 7-14 and 17-22 were cancelled. Claims 1-3, 6, 15-16, 23-36 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Allowable Subject Matters
Claim 28 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and the claim objection(s) set forth in this Office action are overcome.

Drawing
The drawing (Figure 3C) is objected to because on p.20 (lines 26-28) of Applicant’s specification, Applicant discloses that “As illustrated in the figure (i.e. fig. 3), the UE sends the third information to the gNB, the third information is {NACK, ACK, NACK (occupied), ACK (occupied)}”. However, on the actual fig. 3C, Applicant discloses that the third information is {0, ACK, ACK (occupied), ACK (occupied)}.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 27 and 28 are objected to because of the following informalities: 
Regarding claim 28 (line 6), the limitation “the preset bit” should be replaced with “the second preset bit” in order to properly refer back to “a second preset bit” in claim 28 (lines 3-4).

Regarding claims 27 and 28, the limitation “(P+1)-bit” should be replaced with “(P+1)-bits”. Since P is a positive integer (see claim 15), (P+1) will be at least equal to two. As such (P+1)-bit will be at least equal to 2 bits.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, 15-16, 23-27, 29-36 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng et al. (US 2019/0356430 A1)
As per claim 1, Cheng discloses “A method for data retransmission control, comprising: receiving, by a terminal, first downlink data, wherein the first downlink data comprises P Code Block Groups (CBGs) in N CBGs of a preset transport block, P and N are positive integers, and P is less than or equal to N;” as [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB.] “acquiring, by the terminal, P-bit feedback information through decoding the P CBGs, wherein each bit of the feedback information indicates whether the respective CBG is needed to be retransmitted;” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)] “and sending, by the terminal, information for notifying a network-side device to retransmit M CBGs, wherein the M CBGs comprise the CBGs needed to be retransmitted in the N CBGs, M is a positive integer, and M is less than or equal to N” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claim 2, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “after sending, by the terminal, the information, further comprising: receiving, by the terminal, the M CBGs” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claim 3, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein the CBGs needed to be retransmitted in the N CBGs comprise at least one of the following: the CBGs indicated by the P-bit feedback information as being needed to be retransmitted; or the CBGs in the N CBGs other than the P CBGs” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback.]

As per claim 6, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein sending, by the terminal, the information comprises: sending, by the terminal, third information, wherein the third information comprises N-bit feedback information, wherein a bitmap correspondence relationship of the N-bit feedback information is the same as a sequence of the N CBGs of the preset transport block, the feedback information at bit positions corresponding to the P CBGs in the N-bit feedback information is the acquired P-bit feedback information, the feedback information in the N-bit feedback information other than the P-bit feedback information is second preset information, and the third information is used for notifying the network-side device to retransmit the CBGs indicated by the acquired P-bit feedback information as being needed to be retransmitted; and wherein receiving, by the terminal, the M CBGs comprises: receiving, by the terminal, fourth downlink data, wherein the fourth downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claim 23, Cheng discloses “The method of claim 6,” as [see rejection of claim 6.] “wherein the second preset information is acknowledgement (ACK)” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claim 24, Cheng discloses “The method of claim 1,” as [see rejection of claim 1.] “wherein receiving, by the terminal, the M CBGs comprises: receiving, by the terminal, fourth downlink data, wherein the fourth downlink data comprises the CBGs indicated by the P-bit feedback information as being needed to be retransmitted” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

As per claims 15, 25, 26 and 29-31, as [see rejections of claims 1, 2, 3, 6, 23 and 24 respectively.]
As per claim 32, as [see rejections of claims 6 and 24.]
As per claims 16 and 33-36, as [see rejections of claims 1, 3, 6, 23 and 24 respectively.]

As per claim 27, Cheng discloses “The terminal of claim 15,” as [see rejection of claim 15.] “wherein the processor is configured to send, through the transceiver, first information, wherein the first information comprises (P+1) bit feedback information, wherein a first preset bit of the feedback information in the (P+1) bit feedback information is a first preset numerical value, the feedback information in the (P+1)-bit feedback information other than the first preset numerical value is first preset information, and the first information is used for notifying the network-side device to retransmit the N CBGs; and  wherein the processor is configured to receive, through the transceiver, second downlink data, wherein the second downlink data comprises the N CBGs” [(par. 0229), the receiver may determine to provide multi-bit HARQ feedback itself or the receiver may receive instructions to provide this functionality. By configuring the receiver to use multi-bit HARQ feedback, the receiver may be configured to provide multiple ACK/NACK feedback bits for each TB, e.g., a bit for each code block group. (par, 0230), At step 1420, the receiver may receive a transmission comprising a TB composed of a plurality of code blocks (CBs) arranged in one or more code block groups (CBGs). At step 1430, the receiver may send HARQ ACK or NACK feedback for each CBG of the TB. The receiver may send the ACK/NACK feedback based on the decoding status of the TB. For example, the receiver may determine the ACK/NACK feedback based on whether the receiver may decode each CBG of the TB before reporting ACK/NACK feedback. For example, the receiver may provide NACK feedback for code block groups that were unsuccessfully decoded. (par. 0231), step 1435 the receiver may receive a retransmission of the code blocks or code block groups for which the receiver has provided feedback. For example, the transmitter may retransmit one or more code blocks or code block groups for which the receiver has provided NACK feedback. (Please also see p.3 – section 2.2 Importance UL Reliability of the NPL “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017 (From Applicant’s IDS) for additional clarification.)]

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
NPLs:
Qualcomm, “Multi-bit HARQ-ACK feedback HARQ design principle”, R1-1705618, 04/3-7/2017. (From Applicant’s IDS)
Lenovo et al., “Discussion on enhance HARQ feedback and CBG-based partial retransmission”, R1-1705653, 04/3-7/2017. (From Applicant’s IDS)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANG HANG YEUNG whose telephone number is (571)270-7319.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/MANG HANG YEUNG/Primary Examiner, Art Unit 2463